NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RUTH M. POLLACK,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2012»5042
Appea1 from the United StateS C0urt of Federal
C1aims in case n0. 11-CV-019, Judge Ge0rge W. Mi1ler.
ON MOTION
ORDER
Ruth M. P011ack moves for a stay of the appeal pro-
ceedings.
Up0n consideration there0f,
IT IS ORDERED THAT2

POLLACK V. US 2
The motion is denied.
F0R THE C0URT
HAY ll 2 2012
lsi J an H0rba1y
Date J an H0rba1y
C1erk
ccc Ruth M. P0l1ack °
Arnanda L. Tantun1, Esq.
S21 u.s.count:!)lFEPPeALsFon
THE FEDERAL C\RCUlT
NAY 02 2012
JAN l-l0RBAi.V
_ CLEBK